internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege et1 - plr-110441-00 date date key worker firm dear sir or madam this is in reply to a request for a ruling to determine the federal employment_tax status of the above-named worker with respect to services he provided to the firm for the period from date to date the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages according to the information submitted the firm is a federal government_entity providing social services in domestic rural and urban areas the worker was engaged to perform services as an office worker and grant writer according to the firm the worker was considered to be an employee the firm states that since it has issued two different types of payments on the worker’s behalf the first being regular allowance payments given with respect to the services performed the firm issued the worker a form_w-2 with respect to these payments in and in april and june of the firm issued two education awards on the worker’s behalf to repay student loans such awards are issued when an individual has completed an authorized period of national or community service a form 1099-misc was issued to the worker for the amount of these payments the firm states that these payments are not wages but are deemed taxable_income as a qualified_scholarship under sec_117 or as qualified educational_assistance under code sec_127 the firm submitted correspondence between the internal_revenue_service and the white house addressing the issue the worker also submitted the same letter in his request for a ruling because the worker’s request for a ruling only concerned his employment_tax status this ruling only addresses that status in that regard the worker asserted that he was an employee and the firm in fact treated the worker as an employee and issued a w- we conclude that the worker was an employee of the firm for purposes of the fica and income_tax_withholding with respect to the services he performed no opinion is expressed as to whether the education awards are excludable from income sincerely michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities
